      Case 19-11377                Doc 11           Filed 04/24/19 Entered 04/24/19 23:22:11                             Desc Imaged
                                                   Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Rick E. Smith                                                     Social Security number or ITIN        xxx−xx−3873
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Patricia L. Smith                                                 Social Security number or ITIN        xxx−xx−3389
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 4/19/19
Case number:          19−11377


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Rick E. Smith                                       Patricia L. Smith

2.      All other names used in the                                                                  aka Patty L. Lee
        last 8 years

3.     Address                               14061 Franklin Court                                    14061 Franklin Court
                                             Plainfield, IL 60544                                    Plainfield, IL 60544

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Cindy M. Johnson                                       Contact phone 312−345−1306
                                             Johnson Legal Group, LLC                               Email: cmjtrustee@jnlegal.net
       Name and address                      140 S. Dearborn Street, Suite 1510
                                             Chicago, IL 60603
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-11377                    Doc 11       Filed 04/24/19 Entered 04/24/19 23:22:11                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Rick E. Smith and Patricia L. Smith                                                                                 Case number 19−11377


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 4/22/19

7. Meeting of creditors                          May 21, 2019 at 10:30 AM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              807 W. John Street, First Floor,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Yorkville, IL 60560
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/22/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-11377       Doc 11     Filed 04/24/19 Entered 04/24/19 23:22:11             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-11377-PSH
Rick E. Smith                                                                           Chapter 7
Patricia L. Smith
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: lorsmith               Page 1 of 2                   Date Rcvd: Apr 22, 2019
                               Form ID: 309A                Total Noticed: 62


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2019.
db/jdb         +Rick E. Smith,    Patricia L. Smith,    14061 Franklin Court,    Plainfield, IL 60544-6098
27766178       +Anesthesia Associates,    PO Box 686,    DeKalb, IL 60115-0686
27766186        CB/HSN,    PO Box 182120,   Columbus, OH 43218-2120
27766187       +CB/Meijer Inc.,    PO Box 182789,    Columbus, OH 43218-2789
27766189        CB/Ulta MC,    PO Box 182120,    Columbus, OH 43218-2120
27766190       +Certified Services,    1300 N Skokie Hwy Suite 3A,     Gurnee, IL 60031-2144
27766192       +Chase Manhattan Mortgage,     Attn:Bankruptcy Dept.,    3415 Vision Dr.,   Columbus, OH 43219-6009
27766193       +Chase Mortgage,    Bankruptcy Department,    700 Kansas Lane, LA4-6945,    Monroe, LA 71203-4774
27766199        Fed Loan Servicing,    PO Box 60610,    Harrisburg, PA 17106-0610
27766205       +JH Portfolio debt Equities,     21800 Oxnard Street,    Woodland Hills, CA 91367-3633
27766209        Medical Business Bureau, LLC,     1460 Renaissance Dr., Ste 400,    Park Ridge, IL 60068-1349
27766214       +Navient,    123 Justison Street 3rd Floor,    Wilmington, DE 19801-5363
27766216        Portfolio Recovery Associates,     Bankruptcy Department,    500 W. 1st Ave,
                 Hutchinson, KS 67501-5222
27766219       +Swedish Convent Hospital,     5145 N. California Ave,    Chicago, IL 60625-3687
27766230       +Target NB,    CCS Gray OPS Center,    PO Box 6497,    Sioux Falls, SD 57117-6497
27766234        Wintrust Mortgage Corp,    1 South 660 Midwest Road,     Suite 100,   Villa Park, IL 60181

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Apr 23 2019 01:01:56        David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,     Wheeling, IL 60090
tr             +EDI: QCMJOHNSON.COM Apr 23 2019 04:53:00       Cindy M. Johnson,    Johnson Legal Group, LLC,
                 140 S. Dearborn Street, Suite 1510,    Chicago, IL 60603-5214
27766177       +EDI: GMACFS.COM Apr 23 2019 04:53:00      Ally Financial,     200 Renaissance Ctr,
                 Detroit, MI 48243-1300
27766179       +E-mail/Text: RBALTAZAR@ARMORSYS.COM Apr 23 2019 01:04:15        Armor Systems Co,
                 1700 Kiefer Dr Ste 1,    Zion, IL 60099-5105
27766180       +EDI: TSYS2.COM Apr 23 2019 04:53:00      Barclays Bank Delaware,     125 S. West St.,
                 Wilmington, DE 19801-5014
27766181       +E-mail/Text: bk@blittandgaines.com Apr 23 2019 01:02:45        Blitt and Gaines, P.C.,
                 Bankrupty Department,    661 N. Glenn Ave.,    Wheeling, IL 60090-6017
27766182        EDI: CAPITALONE.COM Apr 23 2019 04:53:00       Cap One,    15000 Capital One Dr,
                 Richmond, VA 23238
27766185        EDI: CAPITALONE.COM Apr 23 2019 04:53:00       Capital One Bank Usa N,     15000 Capital One Dr,
                 Richmond, VA 23238
27766188       +EDI: WFNNB.COM Apr 23 2019 04:53:00      CB/pier 1,     4590 E Broad St,    Columbus, OH 43213-1301
27766183       +EDI: CAPITALONE.COM Apr 23 2019 04:53:00       Cap One,    10700 Capital One Way,
                 Richmond, VA 23060-9243
27766184       +EDI: CAPITALONE.COM Apr 23 2019 04:53:00       Cap1/mnrds,    26525 N Riverwoods Blvd,
                 Mettawa, IL 60045-3440
27766191       +EDI: CHASE.COM Apr 23 2019 04:53:00      Chase Card,     Po Box 15298,    Wilmington, DE 19850-5298
27766195       +EDI: CITICORP.COM Apr 23 2019 04:53:00       Citi,   Attn: Bankruptcy Department,     PO Box 6241,
                 Sioux Falls, SD 57117-6241
27766196        EDI: CITICORP.COM Apr 23 2019 04:53:00       Citi,   PO Box 6500,    Sioux Falls, SD 57117-6500
27766194       +EDI: CITICORP.COM Apr 23 2019 04:53:00       Citi,   701 E. 60th St. B,
                 Sioux Falls, SD 57104-0493
27766197       +EDI: CITICORP.COM Apr 23 2019 04:53:00       Citibank NA,    PO Box 769006,
                 San Antonio, TX 78245-9006
27766198       +EDI: CBS7AVE Apr 23 2019 04:53:00      Country Door,     1112 7th Ave.,    Monroe, WI 53566-1364
27766201        EDI: BLUESTEM Apr 23 2019 04:53:00      FINGERHUT/WEBBANK,     6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
27766200        EDI: BLUESTEM Apr 23 2019 04:53:00      Fingerhut,    PO Box 1250,     Saint Cloud, MN 56395-1250
27766202        EDI: AMINFOFP.COM Apr 23 2019 04:53:00       First Premier,    3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
27766203       +EDI: AMINFOFP.COM Apr 23 2019 04:53:00       First Premier Bank,    Bankruptcy Department,
                 PO Box 5523,   Sioux Falls, SD 57117-5523
27766204       +EDI: CBS7AVE Apr 23 2019 04:53:00      Ginny’s,    c/o Swiss Colony,     1112 7th Ave.,
                 Monroe, WI 53566-1364
27766206        EDI: CBSKOHLS.COM Apr 23 2019 04:53:00       Kohl/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
27766206        E-mail/Text: bncnotices@becket-lee.com Apr 23 2019 01:02:29        Kohl/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
27766207       +EDI: RESURGENT.COM Apr 23 2019 04:53:00       LVNV Funding,    PO Box 10587,
                 Greenville, SC 29603-0587
27766208       +EDI: TSYS2.COM Apr 23 2019 04:53:00      Macy’s,    Bankruptcy Processing,     PO Box 8053,
                 Mason, OH 45040-8053
27766210       +EDI: MID8.COM Apr 23 2019 04:53:00      Midland Credit Management, Inc.,      Bankruptcy Department,
                 8875 Aero Drive, Ste 200,    San Diego, CA 92123-2255
27766211       +EDI: MID8.COM Apr 23 2019 04:53:00      Midland Funding LLC,     2365 Northside Drive, Ste. 300,
                 San Diego, CA 92108-2709
27766212       +EDI: MID8.COM Apr 23 2019 04:53:00      Midland Funding, LLC,     Bankruptcy Department,
                 2365 Northside Drive, Suite 300,    San Diego, CA 92108-2709
          Case 19-11377            Doc 11       Filed 04/24/19 Entered 04/24/19 23:22:11                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: lorsmith                     Page 2 of 2                          Date Rcvd: Apr 22, 2019
                                      Form ID: 309A                      Total Noticed: 62


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27766213       +EDI: CBS7AVE Apr 23 2019 04:53:00      Montgomery Wards,    1112 7th Ave.,
                 Monroe, WI 53566-1364
27766215        EDI: PRA.COM Apr 23 2019 04:53:00      Portfolio Recovery Associates,
                 120 Corporate Blvd., Ste. 100,    Norfolk, VA 23502
27766222        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/AMAZON PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
27766223        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/BP,    PO Box 965015,    Orlando, FL 32896-5015
27766224        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/JC PENNEY DC,    PO Box 965007,
                 Orlando, FL 32896-5007
27766225        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/JC Penneys,    PO Box 965036,
                 Orlando, FL 32896-5036
27766227        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/Pay Pal,    Bankrupcty Notice,    P.o Box 965005,
                 Orlando, FL 32896-5005
27766229        EDI: RMSC.COM Apr 23 2019 04:53:00      SYNCB/WALMART,    PO Box 965024,    Orlando, FL 32896-5024
27766217        EDI: CBS7AVE Apr 23 2019 04:53:00      Seventh Avenue,    1112 7th Ave.,    Monroe, WI 53566-1364
27766218        E-mail/Text: rev.bankruptcy@illinois.gov Apr 23 2019 01:03:08
                 State of Illinois Department of Rev,    PO Box 19043,    Springfield, IL 62794-9043
27766220       +EDI: CBS7AVE Apr 23 2019 04:53:00      Swiss Colony,    1112 7th Ave.,    Monroe, WI 53566-1364
27766221       +EDI: CBS7AVE Apr 23 2019 04:53:00      Swiss Colony,    1515 S. 21st St.,
                 Clinton, IA 52732-6676
27766226       +EDI: RMSC.COM Apr 23 2019 04:53:00      Syncb/lowes,    Po Box 965005,    Orlando, FL 32896-5005
27766228       +EDI: RMSC.COM Apr 23 2019 04:53:00      Syncb/tjx Cos Dc,    Po Box 965005,
                 Orlando, FL 32896-5005
27769578       +EDI: RMSC.COM Apr 23 2019 04:53:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
27766231       +EDI: WTRRNBANK.COM Apr 23 2019 04:53:00      Target NB,    Attn:Bankruptcy Dept.,    PO Box 673,
                 Minneapolis, MN 55440-0673
27766232       +EDI: CITICORP.COM Apr 23 2019 04:53:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
27766233       +EDI: BLUESTEM Apr 23 2019 04:53:00      WEBBANK/FINGERHUT,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
                                                                                               TOTAL: 47

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 22, 2019 at the address(es) listed below:
              Cindy M. Johnson   cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
              David M Siegel   on behalf of Debtor 1 Rick E. Smith davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 2 Patricia L. Smith davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
